DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 03/22/2022 have been entered.
Claims 1-20 are currently pending.
Claims 13-20 have been withdrawn.
Claims 1, 4 and 10 have been amended. 
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2015/0110990) in view of Fukui et al. (US 2015/0168609)
Regarding Claim 1, Chou teaches a glass substrate (Fig. 2, Item 102; Paragraph 0020) with a surface and another surfacing each other in a thickness direction and a side surface extending between the surface and the another surface. Chou teaches a coating layer (Fig. 2, Item 104; Claim 1 of Chou) that overlaps and contacts the side surface of the glass substrate, the coating layer having a surface and another surfacing each other in a thickness direction and a side surface extending between the surface and the another surface. Chou teaches this coating is present for impact resistance. (Paragraph 0021). 
Chou does not teach an impact absorbing pattern disposed on the side surface of the coating layer and includes at least one of grooves and holes.
Fukui teaches an abrasion and scratch resistant film formed on a glass article (Abstract), where grooves are formed on the coating to suppressed size and occurrence of defects when impact is applied to the coating. (Paragraph 0021-0023). Thus, it would have been obvious to one with ordinary skill in the art to apply a grooved impact resistance pattern to any portion of coat layer of Chou, including the side surface, to further minimize defects caused by impacts.
Regarding Claim 2, Fukui teaches the surface of the coating layer has an uneven surface due to the pattern. (Paragraph 0021-0023).
Regarding Claim 3, Fukui teaches the coating layer on the top surface has the pattern; therefore, the pattern is disposed outside the side surface of the glass substrate. 
Regarding Claim 4, Chou shows the coating can be applied to the side surfaces (Claim 1 of Chou). Therefore, one of the grooves do not overlaps the glass substrate in the thickness direction. 
Regarding Claim 5, Chou teaches the coating exposes the surface of the glass substrate, as the coating does not need to be applied to the surface of the glass substrate. (Claim 1 of Chou). Chou teaches the surface of the coating layer is located on an extension surface of the e surface of the glass substrate at the outer region. (Fig. 2).
Regarding Claim 6, Chou teaches the surface of coating overlaps the another surface of the glass substrate. (Fig. 2). 
Regarding Claim 7, Chou teaches the another surface of the coating is parallel to the surface of the coating layer and the surface of the glass substrate.  (Fig. 2) 
Regarding Claim 8, Chou teaches the coating can be formed of multiple layers, (Fig. 3; Paragraph 0023) therefore a bonding layer can be disposed on the another surface of the coating layer and a film layer disposed on another surface of the bonding layer, where the side surface of coating layer, bonding layer and film layered are aligned.
Regarding Claim 9, the limitation regarding the formation of the side surface, cutting, is a product-by-process limitation. Fukui teaches molding the surfaces of the coating. (Paragraph 0109). However, both lead to a result of a grooved impact pattern on the coating layer. As both Fukui and the claimed invention provide the same structural result, the product-by-process limitation dos not place any additional structural limitations and Chou and Fukui teach the claim.
Regarding Claim 10, Chou teaches the coating can be applied to the entire surfaces of the glass substrate. (Claim 1 of Chou). Chou teaches the thickness of the layer can be same throughout. (Claim 28 of Chou). Fukui teaches applying the pattern to the hard coat. Therefore, Chou and Fukui teaches a coating layer that includes a substrate overlapping portion that overlaps the glass substrate and an outer protruding portion protruding outward from the side surface of the glass substrate, with an impact pattern disposed on the entire coating, including the outer protruding portion of the coating layer. As Chou teaches the coating can be same thickness throughout, the thickness of the outer protruding portion would be equal to the sum of the thickness of the glass substrate overlapping and the thickness of the substrate overlapping portion. 
Regarding Claim 11, Chou teaches the glass can be ion-exchanged (Paragraph 0007). This means the glass substrate will have compression and tensile regions, where the compression region is adjacent to the surface, another surface and the side surface of the glass substrate.
Regarding Claim 12, Chou teaches the coating includes a urethane acrylate resin. (Claim 20 of Chou). 
Response to Arguments
Applicant’s arguments have been fully considered, but are not found persuasive.
Applicant argues that Chou and Fukui are non-analogous art. This argument is found unpersuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Here, Chou and Fukui both discuss improving the impact resistance of a resulting coating for a substrate. Therefore, both Chou and Fukui address the same problem, impact resistance, and can be considered analogous art.
Applicant argues that there is impermissible hindsight in the combination of Chou and Fukui. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Fukui teaches adding such protrusions would improve the impact resistance of the resulting coating. Therefore, it would have been obvious to one with ordinary skill in the art to apply such features to Chou. 
Applicant argues that the combination of Chou and Fukui would not apply such protrusion on the side. This argument is found unpersuasive, as Fukui teaches applying these wherever impact can occur. (Paragraph 0021-0023) As Chou  teaches impact can occur on the side surfaces (Paragraph 0021), it would have been obvious to one with ordinary skill in the art to also include them on the side surface to also lessen impact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781